Order unanimously affirmed with costs. Memorandum: Supreme Court properly denied defendants’ motion for summary judgment dismissing the complaint pursuant to the exclusive remedy provisions of the Workers’ Compensation Law {see, Workers’ Compensation Law §§ 11, 29 [6]). Defendants failed to establish as a matter of law that plaintiff was in the special employ of defendant Video-seal Corp. at the time of her accident (see, Kinney v Kuhn, 122 AD2d 569, 570; see generally, Thompson v Grumman Aerospace Corp., 78 NY2d 553, 557-558). (Appeal from Order of Supreme Court, Niagara County, Rath, Jr., J.—Summary Judgment.) Present—Denman, P. J., Green, Doerr, Balio and Fallon, JJ.